Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed April 5, 2022. 

Response to Arguments
	The examiner does not use Imbault (“Ultrasound fat fraction…”) in the Non-final Office Action mailed April 5, 2022, but instead uses Imbault (“Robust speed sound estimation…”) (see pg. 4 of Non-final Office Action). The applicant’s remarks filed June 7, 2022 is based on Imbault (“Ultrasound fat fraction…”) (see pg. 6, para. 5 of applicant’s remarks). Therefore, the 103 rejection arguments in the remarks are moot. 
	The objection to the drawings is now withdrawn after reconsideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over M. Imbault et al., “Robust sound speed estimation for ultrasound-based hepatic steatosis assessment,” Physics in Medicine and Biology, vol. 62, pp. 3582-3598, Apr. 2017 in view of Fan et al. (US 20140276058 A1, published September 18, 2014), hereinafter referred to as Imbault and Fan, respectively. 
Regarding claim 1, Imbault teaches a method for ultrasound imaging with an ultrasound scanner (see pg. 3596, para. 2 — “This non-invasive technique was implemented on a research ultrasound scanner...”), the method comprising: 
estimating fat fraction for a liver of a patient (see pg. 3584, para. 2 — “This work presents a method able to precisely calculate the sound speed in the liver.”; see pg. 3589, para. 1 — “Thicknesses of fat and muscle layers were measured by the physician with conventional ultrasound.” Where the fat fraction is equated to measuring the thickness of fat and muscle layers of the liver); 
determining a speed of sound for the liver from the fat fraction (see pg. 3592, para. 1—- “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.” Where the local speed of sound is determined from the fat fraction (thickness of fat and muscle layers of liver)); 
a beamforming process based on the determined speed of sound (see pg. 3586, para. 3 — “For a fixed depth, if the speed of sound used for focusing in the homogeneous random medium is under- or overestimated, then the focal spot size at the desired depth will increase, leading to a dramatic decrease of coherence.” Where the scanner focuses the beam (beamforming) based on the determined speed of sound); and 
imaging the liver of the patient with the beamformer as configured based on the determined speed of sound (see pg. 3592, para. 1 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.”; see pg. 3592, para. 2 — “The technique used in this section is based on the aberration correction algorithm. The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” Where the wave front (beam) is adjusted (focusing) for imaging based on the determined speed of sound (local speed of sound), which is based on the estimated fat fraction (thickness of fat and muscle layer of liver)). 
Imbault teaches a beamforming process based on the determined speed of sound, but does not explicitly teach having a beamforming process occur in a beamformer of an ultrasound scanner. 
Whereas, Fan, in the same field of endeavor, teaches a beamforming process occur in a beamformer of an ultrasound scanner (Fig. 7, transmit beamformer 12 of system 10; see para. 0067 — “The transmit beam former 12 is an ultrasound transmitter, memory, pulser, analog circuit, digital circuit, or combinations thereof. The transmit beam former 12 is operable to generate waveforms for a plurality of channels with different or relative amplitudes, delays, and/or phasing.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a beamforming process, as disclosed in Imbault, by having a beamforming process occur in a beamformer of an ultrasound scanner, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to have the beamforming process occur within the ultrasound system. 
Furthermore, regarding claim 2, Fan further teaches wherein estimating comprises estimating from scatter and attenuation obtained from scanning the liver by the ultrasound scanner (see para. 0015 — “One or more acoustic radiation force impulse (ARFI) induced shear wave propagation parameters are used to estimate fat fraction of tissue.”; see para. 0027 — “Echoes or reflections from the transmission are received. The echoes are beam formed, and the beam formed data represents one or more locations.”; see para. 0053 — “The relationship of ultrasound measured shear wave property (e.g., attenuation) to the actual fat fraction is determined. The relationship is used to determine the fat fraction based on the property in subsequent measures.” Where scatter is equated to echoes or reflections). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating the fat fraction, as disclosed in Imbault, by estimating from scatter and attenuation obtained from scanning the liver, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to quantify liver fat without using MRI, as taught in Fan (see para. 0002). 
Furthermore, regarding claim 3, Imbault further teaches wherein the scanning the liver comprises scanning with the beamformer configured with a default speed of sound (see pg. 3592, para. 1— “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE.” Where the previous SSE (sound speed estimation) is the default speed of sound). 
Furthermore, regarding claim 4, Imbault further teaches wherein other imaging occurs for the estimating occurs during the estimating and the imaging with the beamformer as configured based on the determined speed of sound occurs after the other imaging (see pg. 3592, para. 1 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.” Where other imaging occurs using the previous SSE (default speed of sound), which is used during estimating the fat fraction (thickness of muscle and fat layers), then imaging based on the determined speed of sound occurs (local speed of sound)). 
Furthermore, regarding claim 5, Imbault further teaches wherein determining the speed of sound comprises determining as a calculation with a function of the fat fraction (see pg. 3589, para. 1 — “Thicknesses of fat and muscle layers were measured by the physician with conventional ultrasound...cliver the speed of sound in liver that we aim to determine. cliver is calculated with the formula...Equation 4” where the speed of sound in liver is determined using fat fraction (thickness of fat and muscle layers of liver)).
Furthermore, regarding claim 7, Imbault further teaches wherein configuring comprises changing a default speed of sound to the determined speed of sound (see pg. 3592, para. 1 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.” Changing a default speed of sound (previous SSE) to the determined speed of sound (local speed of sound)). 
Furthermore, regarding claim 8, Imbault further teaches wherein imaging comprises beamforming samples from signals from elements of an array, where the beamforming uses a delay or phase profile based on the determined speed of sound (see pg. 3592, para. 1-2 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers...The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” where beamforming (focusing) uses a phase profile based on the determined speed of sound (phase aberration algorithm to improve SSE)). 
Furthermore, regarding claim 9, Imbault further teaches wherein imaging comprises B-mode scanning of the liver and generating a B-mode image of the liver from results of the scanning, the beamformer used for the B-mode scanning (see Fig. 6 — “Impact of the aberration correction on the SSE. Results are presented for two patients...(d) Conventional B-mode of the right sub-costal liver. Hypoechogenic superficial layer highlight fat and hyperechogenic superficial layer highlight muscle.”). 

Regarding claim 10, Imbault teaches a system for ultrasound medical imaging (see pg. 3584, para. 3 -— “The experimental setup was composed of an ultrasonic array made of 192 piezoelectric elements...driven by a fully programmable electronic system...” where experimental set up is equated to the system), the system comprising:
a transducer (see pg. 3584, para. 3 — “...an ultrasonic array made of 192 piezoelectric elements...” where a transducer is equated to an ultrasonic array); 
a beamforming process configured to scan tissue in a patient, with the transducer, based on a first speed of sound and a second speed of sound (see pg. 3592, para. 1-2 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers...The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” where beamforming (focusing) occurs based on a first speed of sound (previous SSE) and a second speed of sound (calculated local speed of sound)); 
an image processor (see pg. 3584, para. 3 — “The experimental setup was composed of an ultrasonic array made of 192 piezoelectric elements...driven by a fully programmable electronic system (Aixplorer, SuperSonic Imagine, Aixen-Provence, France).” Where the electronic system is equated to an image processor) configured 
to estimate a value for fat fraction of tissue of the patient from beamformed samples output by the beamformer using the first speed of sound (see pg. 3592, para. 1—“The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.” Where estimating the fat fraction (thickness of muscle and fat layers of the liver) uses the previous SSE (first speed of sound)),
to set the second speed of sound from the fat fraction (see pg. 3592, para. 1 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.” Where the second speed of sound (local speed of sound) is based on the estimated fat fraction (thickness of fat and muscle layer of liver)), and 
to generate an image of the tissue from beamformed samples output by the beamformer using the second speed of sound as set from the fat fraction (see pg. 3592, para. 1 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.” ; see pg. 3592, para. 2 — “The technique used in this section is based on the aberration correction algorithm. The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” Where the wave front (beam) is adjusted (focusing) for imaging based on the determined speed of sound (local speed of sound), which is based on the estimated fat fraction (thickness of fat and muscle layer of liver)); and 
a display configured to display the image of the tissue (see pg. 3584, para. 3 — “The experimental setup was composed of an ultrasonic array made of 192 piezoelectric elements...driven by a fully programmable electronic system (Aixplorer, SuperSonic Imagine, Aixen-Provence, France).” Where the Aixplorer system is known to have a display for displaying images; see pg. 3595, para. 7 — “Our ultrasound based method has the advantage to provide a more easy-to-use and accessible imaging modality for the screening of liver steatosis.”). 
Imbault teaches a beamforming process configured to scan tissue in a patient, with the transducer, based on a first speed of sound and a second speed of sound, but does not explicitly teach having a beamforming process occur in a beamformer. 
Whereas, Fan, in the same field of endeavor, teaches a beamforming process occur in a beamformer (Fig. 7, transmit beamformer 12 of system 10; see para. 0067 — “The transmit beam former 12 is an ultrasound transmitter, memory, pulser, analog circuit, digital circuit, or combinations thereof. The transmit beam former 12 is operable to generate waveforms for a plurality of channels with different or relative amplitudes, delays, and/or phasing.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a beamforming process, as disclosed in Imbault, by having a beamforming process occur in a beamformer, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to have the beamforming process occur within the ultrasound system. 
Furthermore, regarding claim 11, Imbault further teaches wherein the beamformer is configured to scan using a delay profile or a phase profile for elements of an array of the transducer, the delay profile or phase profile set at different times from the first and second speeds of sound (see pg. 3592, para. 1-2 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers...The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” where beamforming (focusing) set phase profiles (phase aberration correction) based on a first speed of sound (previous SSE) and a second speed of sound (local speed of sound)). 
Furthermore, regarding claim 12, Fan further teaches wherein the image processor is configured to estimate the value for fat fraction from attenuation and backscatter measured from the beamformed samples using the first speed of sound (see para. 0015 — “One or more acoustic radiation force impulse (ARFI) induced shear wave propagation parameters are used to estimate fat fraction of tissue.”; see para. 0027 — “Echoes or reflections from the transmission are received. The echoes are beam formed, and the beam formed data represents one or more locations.”; see para. 0053 — “The relationship of ultrasound measured shear wave property (e.g., attenuation) to the actual fat fraction is determined. The relationship is used to determine the fat fraction based on the property in subsequent measures.” Where backscatter is equated to echoes or reflections). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating the fat fraction, as disclosed in Imbault, by estimating the value for fat fraction from attenuation and backscatter, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to quantify liver fat without using MRI, as taught in Fan (see para. 0002). 
Furthermore, regarding claim 14, Imbault further teaches wherein the image processor is configured to generate the image as a B-mode image (see Fig. 6 — “Impact of the aberration correction on the SSE. Results are presented for two patients...(d) Conventional B-mode of the right sub-costal liver. Hypoechogenic superficial layer highlight fat and hyperechogenic superficial layer highlight muscle.”). 
Furthermore, regarding claim 15, Imbault further teaches wherein the tissue comprises liver tissue and the fat fraction comprises fat fraction of the liver of the patient (see pg. 3584, para. 2 — “This work presents a method able to precisely calculate the sound speed in the liver.”; see pg. 3589, para. 1— “Thicknesses of fat and muscle layers were measured by the physician with conventional ultrasound.” Where the fat fraction is equated to measuring the thickness of fat and muscle layers of the liver). 

Regarding claim 16, Imbault teaches a method for optimized speed of sound in ultrasound medical scanner (see Fig. 8 — “...optimized SSE including phase aberration correction and superficial layers influence correction.”; see pg. 3584, para. 3 — “The experimental setup was composed of an ultrasonic array made of 192 piezoelectric elements...driven by a fully programmable electronic system...”), the method comprising: 
measuring a fat fraction of tissue in a patient (see pg. 3584, para. 2 — “This work presents a method able to precisely calculate the sound speed in the liver.”; see pg. 3589, para. 1 — “Thicknesses of fat and muscle layers were measured by the physician with conventional ultrasound.” Where the fat fraction is equated to measuring the thickness of fat and muscle layers of the liver); 
setting a beamforming focus profile based on the fat fraction (see pg. 3592, para. 1 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.”; see pg. 3592, para. 2 — “The technique used in this section is based on the aberration correction algorithm. The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” Where the wave front (beam) is focused (beamforming focus profile) based on the estimated fat fraction (thickness of fat and muscle layer of liver)); 
scanning the tissue of the patient by the ultrasound medical scanner using the beamforming focus profile (see pg. 3592, para. 1 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers.” ; see pg. 3592, para. 2 — “The technique used in this section is based on the aberration correction algorithm. The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” Where the wave front (beam) is focused (beamforming focus profile) for imaging based on the estimated fat fraction (thickness of fat and muscle layer of liver)); and 
generating an image of the tissue from results of the scanning (see Fig. 6 — “Impact of the aberration correction on the SSE. Results are presented for two patients...(d) Conventional Bmode of the right sub-costal liver. Hypoechogenic superficial layer highlight fat and hyperechogenic superficial layer highlight muscle.”). 
Imbault teaches setting a beamforming focus profile based on the fat fraction, but does not explicitly teach using a beamformer to set a beamforming focus profile. 
Whereas, Fan, in the same field of endeavor, teaches using a beamformer to set a beamforming focus profile (Fig. 7, transmit beamformer 12 of system 10; see para. 0067 — “The transmit beam former 12 is an ultrasound transmitter, memory, pulser, analog circuit, digital circuit, or combinations thereof. The transmit beam former 12 is operable to generate waveforms for a plurality of channels with different or relative amplitudes, delays, and/or phasing.”; see para. 0020 — “The excitation is transmitted from an ultrasound transducer. The excitation is acoustic energy. The acoustic energy is focused, resulting in a three-dimensional beam profile.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified setting a beamforming focus profile based on the fat fraction, as disclosed in Imbault, by using a beamformer to set a beamforming focus profile, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to have the beamforming process occur within the ultrasound system. 
Furthermore, regarding claim 17, Imbault further teaches wherein measuring comprises measuring the fat fraction by the ultrasound medical scanner (see pg. 3589, para. 1 — “Thicknesses of fat and muscle layers were measured by the physician with conventional ultrasound.” Where the fat fraction is equated to measuring the thickness of fat and muscle layers of the liver). 
Furthermore, regarding claim 18, Imbault further teaches wherein setting comprises setting a delay or phase profile of a beamformer of the ultrasound medical scanner (see pg. 3592, para. 1-2 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers...The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” where beamforming (focusing) sets a phase profile (phase aberration algorithm to improve SSE)). 
Furthermore, regarding claim 19, Imbault further teaches wherein setting comprises determining a speed of sound from the fat fraction and setting the beamformer focus profile based on the determined speed of sound (see pg. 3592, para. 1-2 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers...The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...” where beamforming (focusing) sets a profile based on the determined speed of sound (phase aberration algorithm to improve SSE from previous SSE to local speed of sound), where the determined speed of sound from the fat fraction (thickness of muscle and fat layers of liver)). 
Furthermore, regarding claim 20, Imbault further teaches wherein scanning comprises beamforming with focus established by the beamformer focus profile (see pg. 3592, para. 1-2 — “The aim of this section is now to calculate a local speed of sound in the liver based on the previous SSE. There are two ways of SSE improvement: by correcting the phase aberration induced by the fat and muscle superficial layers, and by taking into account the thickness of these layers...The aim is to straighten the wave front coming from the virtual point like reflector to improve the quality of the focusing. In the case of a patient with a thick superficial fat layer, the phase aberration algorithm succeeds in straightening the wave front and improving the focusing...”). 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Imbault in view of Fan, as applied to claim 1 and 10 above, respectively, and in further view of Rubin et al. (US 20190038220 A1, published February 7, 2019), hereinafter referred to as Rubin. 
Regarding claim 6, Imbault in view of Fan teaches all of the elements disclosed in claim 1 above. 
Imbault in view of Fan teaches determining a speed of sound for the liver from the fat fraction, but Imbault in view of Fan does not explicitly teach wherein determining comprises determining with a look-up table relating the fat fraction to the speed of sound. 
Whereas, Rubin, in an analogous field of endeavor, teaches wherein determining comprises determining with a look-up table relating the fat fraction to the speed of sound (see pg. 8, para. 0094 — “Initially, a lookup table that relates fractional fat content q to corresponding speed of sound is accessed.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the speed of sound for the liver, as disclosed in Imbault in view of Fan, by determining the speed of sound with a look-up table relating the fat fraction to the speed of sound, as disclosed in Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to derive the speed of sound of the liver from the look up table at each iteration, and normalize each thermoacoustic measurement value of the tissue, as disclosed in Rubin (see pg. 8, col. 1, para. 0095). 

Regarding claim 13, Imbault in view of Fan teaches all of the elements disclosed in claim 10 above. 
Imbault in view of Fan teaches setting a second speed of sound from the fat fraction, but Imbault in view of Fan does not explicitly teach wherein the image processor is configured to set the speed of sound from a look-up table relating fat fractions to speeds of sound. 
Whereas, Rubin, in an analogous field of endeavor, teaches wherein the image processor is configured to set the speed of sound from a look-up table relating fat fractions to speeds of sound (see pg. 8, para. 0094 — “Initially, a lookup table that relates fractional fat content q to corresponding speed of sound is accessed.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified setting a second speed of sound from the fat fraction, as disclosed in Imbault in view of Fan, by setting the speed of sound from a look-up table relating fat fractions to speeds of sound, as disclosed in Rubin. One of ordinary skill in the art would have been motivated to make this modification in order to derive the speed of sound of the liver from the look up table at each iteration, and normalize each thermoacoustic measurement value of the tissue, as disclosed in Rubin (see pg. 8, col. 1, para. 0095).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Han (US 20130178740 A1, published July 11, 2013) discloses selecting a delay curve corresponding to a sound speed of the fat layer and correcting the ultrasound image at the fat layer to obtain a corrected ultrasound image. 
Tateyama (US 20110082372 A1, published April 7, 2011) discloses correcting the delay times of individual ultrasonic transducers by using the values of the speeds of sound in the individual tissue regions. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    


/YI-SHAN YANG/Acting SPE, Art Unit 3793